IN THE SUPREME COURT OF THE STATE OF DELAWARE


BOB K. MUGO,                           §
                                       §     No. 694, 2014
      Defendant Below,                 §
      Appellant,                       §
                                       §     Court Below – Superior Court
      v.                               §     of the State of Delaware, in
                                       §     and for New Castle County
STATE OF DELAWARE,                     §
                                       §     Cr. ID No. 1310001662
      Plaintiff Below,                 §
      Appellee.                        §

                         Submitted: September 16, 2015
                         Decided: September 21, 2015

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                  ORDER

      On this 21st day of September 2015, the Court having considered this

matter on the briefs filed by the parties has determined that the Superior

Court sentencing order should be affirmed on the basis of and for the reasons

assigned by the Superior Court in its well-reasoned September 23, 2014

Opinion and Order.

      NOW, THEREFORE IT IS ORDERED that the judgment of the

Superior Court is AFFIRMED.

                                             BY THE COURT:

                                             /s/ Collins J. Seitz, Jr.
                                                    Justice